DETAILED ACTION

	This action is in response to claims filed 01 July 2019 for application 16/458,230. Currently claims 1-7 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Two information disclosure statement (IDS) were submitted on 01 July 2019 and 12 November 2020 respectively. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrases "...which loss function...", "...which probabilities...", and “to form a extended loss function” are awkwardly worded.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the number of a source", "the dimension", "the preceding words" in lines 6, 7, and 15 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the acronym “DocNADE” in line 2, which is not defined clearly in the claim.
Claim 3 recites the limitation "the primary steps" in lines 2/3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the word embeddings" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "The computer program" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "The computer-readable medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Any dependent claims of the above mentioned claims are also rejected for the reason set forth above as they do not cure the deficiencies noted above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to software per se and signal per se respectively.
Regarding claim 5, according to the first step (Step 1) of the 101 analysis, claim 5 is directed to a computer program which under the broadest reasonable interpretation encompasses software per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible.
Regarding claim 6, according to the first step (Step 1) of the 101 analysis, claim 6 is directed to a computer-readable medium that under the broadest reasonable interpretation encompasses signal per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible. 
In order to overcome the signal per se rejection on claim 6, Examiner recommends an option of amending claim 6 to indicate that the computer-readable medium is limited to being non-transitory.

Claims 1 - 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of a computer-implemented method of Neural Topic Modelling, NTM, in an autoregressive Neural Network, NN, using Global-View Transfer, GVT, for a probabilistic or neural auto- regressive topic model of a target T given a document v of words vi, i = 1.. D, comprising the steps: - topic Knowledge Base, KB, of latent topic features Zk E RHxK, where k indicates the number of a source Sk, k > 1, of the latent topic feature, H indicates the dimension of the latent topic and K indicates a vocabulary size; transferring knowledge to the target T by GVT via learning meaningful latent topic features guided by relevant latent topic features Zk of the topic KB, comprising the sub-step: - extending a loss function L(v) of the probabilistic or neural autoregressive topic model for the document v of the target T, which loss function L(v) is a negative log-likelihood of joint probabilities p(vi I v<) of each word vi in the autoregressive NN which probabilities p(vi I v<) for each word vi are based on the preceding words v<t, with a regularisation term comprising weighted relevant latent topic features Zk to form a extended loss function reg (v); and - minimising the extended loss function £reg (v) to determine a minimal overall loss, under the broadest reasonable interpretation, recite mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, preparing a pre-trained Knowledge Base, KB, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the recitation of the “preparing a pre-trained knowledge base…” limitation is recited at a high level of generality, and, as disclosed in Gupta et al [Page 6, Section: Experimental Setup], is also well-understood, routine and conventional. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, the additional element represents judicial exceptions and an insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2, according to Step 2A, prong 1 of the analysis, the limitation of wherein the probabilistic or neural autoregressive topic model is a DocNADE architecture, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
Regarding claim 3, according to Step 2A, prong 1 of the analysis, the limitations of using Multi-View Transfer, MVT, by additionally using Local-View Transfer, LVT, further comprising the primary steps: word embeddings KB of word embeddings Ek E RExK where E indicates the dimension of the word embedding; -transferring knowledge to the target T by LVT via learning meaningful word embeddings guided by relevant word embeddings Ek of the word embeddings KB, comprising the sub-step: - extending a term for calculating pre-activations a of the probabilistic or neural autoregressive topic model of the target T, which pre-activations a control an activation of the autoregressive NN for the preceding words v<i in the probabilities p(vi I v<) of each word vi, with weighted relevant latent word embed- dings Ek to form an extended pre-activation aext, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, preparing a pre-trained KB, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the recitation of the “preparing a pre-trained KB…” limitation is recited at a high level of generality, and, as disclosed in Gupta et al [Page 6, Section: Experimental Setup], is also well-understood, routine and conventional. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, the additional element represents judicial exceptions and an insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 4, according to Step 2A, prong 1 of the analysis, the limitation of using Multi-Source Transfer, MST, and Zk E JRHxK of the topic KB and/or Ek E RExK of the word embeddings KB, and Sk, k > 1, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation of, wherein the latent topic features and/or the word embeddings stem from more than one source, is considered to be an additional element and as recited represents insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the recitation of the “wherein the latent topic features and/or the word embeddings stem from more than one source” limitation is recited at a high level of generality, and, as disclosed in Chen et al [Page 2, Column 2, Paragraph 2], is also well-understood, routine and conventional. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, the additional element represents judicial exceptions and an insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 5, according to the first step (Step 1) of the 101 analysis, claim 5 is directed to a computer program which under the broadest reasonable interpretation encompasses software per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible. Even if the claim were to be amended to fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter), in the next step (Step 2A, prong 2) of the analysis, the limitation of the computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1 is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 6, according to the first step (Step 1) of the 101 analysis, claim 6 is directed to a computer-readable medium that under the broadest reasonable interpretation encompasses signal per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible. Even if the claim were to be amended to fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter), in the next step (Step 2A, prong 2) of the analysis, the limitation of the computer-readable medium having stored thereon the computer program according to claim 5, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a computer-readable medium having stored thereon the computer program according to claim 5) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a computer-readable medium having stored thereon the computer program according to claim 5 is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 7, according to Step 2A, prong 2 of the analysis, the limitation of a data processing system comprising means for carrying out the steps of the method according to claim 1, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a data processing system comprising means for carrying out the steps of the method ac- cording to claim 1) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a data processing system comprising means for carrying out the steps of the method ac- cording to claim 1 is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (textTOvec: DEEP CONTEXTUALIZED NEURAL AUTOREGRESSIVE MODELS OF LANGUAGE WITH DISTRIBUTED COMPOSITIONAL PRIOR, 2018) in view of Chen et al (Topic Modeling using Topics from Many Domains, Lifelong Learning and Big Data, 2014) and further in view Larochelle et al (A Neural Autoregressive Topic Model, 2012).
Regarding claim 1, Gupta teaches: A computer-implemented method of Neural Topic Modelling, NTM, in an autoregressive Neural Network, NN, using Global-View Transfer, GVT, for a probabilistic or neural autoregressive topic model of a target T given a document v of words vi, i = 1.. D, comprising the steps (In this work, we incorporate language structure by combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework [Page 1, Abstract]. Figure 1 (left) shows Global view [Page 2]. Similar to DocNADE, ctx-DocNADE models each document v as a sequence of multinomial observations. Let [x1; x2;...; xN] be a sequence of N words in a given document [Page 4, Section 2.2]. short texts (corresponding to target T)  [Page 3, Section: Contribution 2]): preparing a pre-trained topic Knowledge Base, KB (we perform a pre-training [Page 6, Section: Experimental Setup]. we use pre-trained word embeddings via LSTM-LM to supplement the multinomial topic model (i.e., DocNADE) in learning latent topic and textual representations on a smaller corpus and/or short texts [Page 3, Section: Contribution 2]. the introduction of both pre-trained embeddings and language/contextual information [Page 8, Paragraph 2]), of latent topic features Zk E RHxK, ..., H indicates the dimension of the latent topic and K indicates a vocabulary size (a vocabulary of size K [Page 4, Section 2.1, Paragraph 2]. U ∈ 2 RKxH is a weight matrix connecting hidden to output, e ∈ RH and b 2 RK are bias vectors, W ∈ RHxK is a word representation matrix in which a column W:;vi is a vector representation of the word vi in the vocabulary, and H is the number of hidden units (topics)  [Page 4, Section 2.1, Paragraph 3, below eq (1)]); transferring knowledge to the target T by GVT via learning meaningful latent topic features guided by relevant latent topic features Zk of the topic KB, comprising the sub-step (Figure 1 (left) shows Global view [Page 2]. learning complementary semantics by combining joint word and latent topic learning [Page 2, Section: Contribution 1]. Taken together, we combine the advantages of complementary learning and external knowledge, and couple topic- and language models with pre-trained word embeddings to [Page 3, Section: Contribution 2]): extending a loss function L(v) of the probabilistic or neural autoregressive topic model for the document v of the target T, which loss function L(v) is a negative log-likelihood of joint probabilities p(vi I v<) of each word vi in the autoregressive NN which probabilities p(vi I v<) for each word vi are based on the preceding words v<t, with a regularisation term comprising weighted relevant latent topic features Zk to form a extended loss function reg (v) (combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework [Page 1, Abstract]. this leads to tractable gradients of the data negative log-likelihood [page 4, Paragraph 1]. DocNADE models the joint distribution p(v) of all words vi by decomposing it as p(v) = piDi=1 p(vi|v<i), where each autoregressive conditional p(vi|v<i) for the word observation vi is computed using the preceding observations v<i ∈ {v1; ...; vi-1} in a feed-forward neural network for i 2 {1; ...D}. Equation (1). where, g( ) is an activation function, U ∈ 2 RKxH is a weight matrix connecting hidden to output, e ∈ RH and b 2 RK are bias vectors, W ∈ RHxK is a word representation matrix in which a column W:;vi is a vector representation of the word vi in the vocabulary, and H is the number of hidden units (topics) [Page 4, Section 2.1]. Note: Log likelihood corresponds to loss function);
However, Gupta does not explicitly disclose: where k indicates the number of a source Sk, k >= 1, of the latent topic feature; and minimising the extended loss function £reg (v) to determine a minimal overall loss.
Chen teaches, in an analogous system: where k indicates the number of a source Sk, k >= 1, of the latent topic feature (In summary, this paper makes the following contributions: 1. It proposes a novel approach to exploit text collections from many domains to learn prior knowledge to guide model inference in order to generate more coherent topics [Page 2, Column 2, Paragraph 2]. Note: Many domains corresponds to more than one source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta to incorporate the teachings of Chen to use text collections from many domains. One would have been motivated to do this modification because doing so would give the benefit of representing lifelong learning method and would also help deal with big data as taught by Chen paragraph [Page 2, Column 2, Paragraph 2].
Larochelle teaches, in an analogous system: and minimising the extended loss function £reg (v) to determine a minimal overall loss (Instead of minimizing the average document negative log-likelihood, we also considered minimizing a version normalized by each document’s size [Page 7, Section 6.1, Paragraph 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta and Chen to incorporate the teachings of Larochelle to use minimizing. One would have been motivated to do this modification because doing so would give the benefit of  evaluating the difference in performance as taught by Larochelle paragraph  [Page 7, Section 6.1, Paragraph 3].
Regarding claim 2, Gupta teaches: The computer-implemented method according to claim 1, wherein the probabilistic or neural autoregressive topic model is a DocNADE architecture (In this work, we incorporate language structure by combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework [Page 1, Abstract]. To this end, we have combined a topic- (i.e., DocNADE) and a neural language (e.g.,LSTM) model in a single probabilistic framework [Page 8, Section 3.5]).
Regarding claim 3, Gupta teaches: The computer-implemented method according to claim 1, using Multi-View Transfer, MVT, by additionally using Local-View Transfer, LVT, further comprising the primary steps (This allows for the accurate prediction of words, where the probability of each word is a function of global and local contexts, modelled via DocNADE [Page 2, Section: Contribution 1]. expose W to both global and local influences by sharing W in the DocNADE [Page 5, Paragraph 3]. Note: Also Figure 2 (right) [Page 3] shows both Global and Local view thus corresponding to Multi-view transfer (MVT)): preparing a pre-trained word embeddings KB of word embeddings Ek ∈ RExK where E indicates the dimension of the word embedding (we use pre-trained word embeddings [Page 3, Paragraph 3]. we perform a pre-training [Page 6, Section: Experimental Setup]); transferring knowledge to the target T by LVT via learning meaningful word embeddings guided by relevant word embeddings Ek of the word embeddings KB, comprising the sub-step (Figure 1 (center) shows Local view [Page 2]. learning complementary semantics by combining joint word and latent topic learning [Page 2, Section: Contribution 1]. Taken together, we combine the advantages of complementary learning and external knowledge, and couple topic- and language models with pre-trained word embeddings to [Page 3, Section: Contribution 2]): extending a term for calculating pre-activations a of the probabilistic or neural autoregressive topic model of the target T, which pre-activations a control an activation of the autoregressive NN for the preceding words v<i in the probabilities p(vi I v<i) of each word vi, with weighted relevant latent word embeddings Ek to form an extended pre-activation aext (combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework [Page 1, Abstract]. this leads to tractable gradients of the data negative log-likelihood [page 4, Paragraph 1]. DocNADE models the joint distribution p(v) of all words vi by decomposing it as p(v) = piDi=1 p(vijv<i), where each autoregressive conditional p(vi|v<i) for the word observation vi is computed using the preceding observations v<i ∈ {v1; ...; vi-1} in a feed-forward neural network for i 2 {1; ...D}. Equation (1). where, g( ) is an activation function, U ∈ 2 RKxH is a weight matrix connecting hidden to output, e ∈ RH and b 2 RK are bias vectors, W ∈ RHxK is a word representation matrix in which a column W:;vi is a vector representation of the word vi in the vocabulary, and H is the number of hidden units (topics) [Page 4, Section 2.1]. Algorithm 1 [Page 4]. Note: Computing the activation in the previous step of the for loop corresponds to pre-activation).
Regarding claim 4, the system of Gupta, Chen, and Larochelle teaches: The computer-implemented method according to claim 1 ... wherein the latent topic features Zk E JRHxK of the topic KB and/or the word embeddings Ek E RExK of the word embeddings KB (as shown above).
However, Gupta does not explicitly disclose: using Multi-Source Transfer, MST,... stem from more than one source Sk, k > 1.
Chen teaches, in an analogous system: using Multi-Source Transfer, MST,... stem from more than one source Sk, k > 1 (In summary, this paper makes the following contributions: 1. It proposes a novel approach to exploit text collections from many domains to learn prior knowledge to guide model inference in order to generate more coherent topics [Page 2, Column 2, Paragraph 2]. Note: Many domains corresponds to more than one source and text collections corresponds to word embeddings and topic KB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta to incorporate the teachings of Chen to use text collections from many domains. One would have been motivated to do this modification because doing so would give the benefit of representing lifelong learning method and would also help deal with big data as taught by Chen paragraph [Page 2, Column 2, Paragraph 2].
Regarding claim 5, Gupta teaches: The computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1 (Algorithm 1 [Page 4] and Experimental setup [Page 6] corresponds to a computer program comprising instructions which when executed by a computer cause the computer to carry out method steps).
Regarding claim 6, Gupta teaches: The computer-readable medium having stored thereon the computer program according to claim 5 (Experimental setup [Page 6] corresponds to computer-readable medium having stored thereon the computer program according to claim 5).
Regarding claim 7, Gupta teaches: A data processing system comprising means for carrying out the steps of the method according to claim 1 (Experimental Setup: DocNADE is often trained on a reduced vocabulary (RV) after pre-processing (e.g., ignoring functional words, etc.); however, we also investigate training it on full text/vocabulary [Page 6, Paragraph 4]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gupta et al (Document Informed Neural Autoregressive Topic Models with Distributional Prior, 2018).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/               Examiner, Art Unit 2122   

/KAKALI CHAKI/               Supervisory Patent Examiner, Art Unit 2122